Citation Nr: 9921723	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  97-05 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to March 
1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, that denied entitlement to nonservice-connected 
pension benefits on the basis of excessive income.  The 
veteran subsequently moved to Illinois, and the Chicago RO 
assumed jurisdiction of his claim, continuing the previous 
denial.  A hearing was held before the undersigned Board 
member at the Chicago RO in May 1999.  A transcript of that 
testimony is of record.  The matter is now before the Board 
for final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran submitted a claim for improved disability 
pension benefits in October 1996 that showed that he had a 
son who was born in 1967.  

3.  The veteran reported that he had Social Security benefits 
of $840 a month ($10,080 a year).  

4.  On a VA Form 21-526 dated in July 1997, the veteran 
reported that he had Social Security benefits of $911 a month 
($10,932 a year), an amount verified by Social Security 
Administration in January 1997.  

5.  Although the veteran has a history of neurologic and 
psychiatric disabilities, the record does not establish that 
at any time material to this appeal, he has incurred 
unreimbursed medical expenses that would reduce his net 
countable annual income below the maximum allowable rate for 
veterans with no dependents.  

6.  At all times material to this appeal, the veteran's net 
countable income was in excess of the maximum annual rate of 
pension for veterans without dependents.  


CONCLUSION OF LAW

The net countable income of the veteran was in excess of the 
maximum permitted for entitlement to improved disability 
pension benefits as of October 1996.  38 U.S.C.A. §§ 1503, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.271, 3.272 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for nonservice-connected pension benefits is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

The record shows that the veteran was initially rated 
permanently and totally disabled for pension purposes in 
October 1969, based on a VA examination the previous June 
that diagnosed a lengthy history of schizophrenic illness 
that was not significantly improved by group or family 
therapy, or by medications.  The veteran also exhibited 
spontaneous tic-like movements that included his head and 
neck, but neurologic illness was not initially found.  From 
April 1973 until November 1977, the veteran was rated 
incompetent for pension purposes.  

On VA examination in November 1977, it was reported that he 
had undergone a bilateral thalamotomy at a university 
hospital with marked improvement in spasticity of the 
abdominal area and legs but without improvement in his head, 
neck or shoulders.  The diagnoses were disorder of the 
central nervous system, characterized by marked neuromuscular 
dystonia, involving primarily the muscles of the neck and 
upper trunk; history of alcoholism; and history of 
schizophrenic reaction, now apparently in total remission.  
When privately hospitalized in March 1980 for complaints of 
recurrent syncopal episodes, it was reported that he was an 
unreliable historian who could give little coherent history.  
He also carried for many years a diagnosis of chronic 
alcoholism.  

The record shows that over the years the veteran was on and 
off the VA pension rolls as his Social Security benefits 
fluctuated.  In July 1984, he elected improved disability 
pension entitlement, and his income continued to fluctuate.  
In March 1986, the Social Security Administration reported 
that he was in receipt of a net Social Security benefit of 
$617 a month, effective from December 1985.  

The record reflects that in October 1996, the veteran 
submitted a claim for improved disability pension benefits.  
He indicated that he was in receipt of Social Security 
benefits of $840 a month ($10,080 a year).  His application 
reflected that he had one son born in 1967.  

In November 1996, the RO denied the veteran's claim for 
nonservice-connected disability pension benefits on the basis 
of excessive annual income.  The RO informed the veteran that 
the maximum annual rate of income for a veteran without 
dependents to receive a disability pension was $8,246 and 
that his income was at a rate of $10,080 a year after 
consideration of any medical expenses that he reported.  

A verification of benefits in January 1997 from the Social 
Security Administration indicated that the veteran was 
receiving at least $911 on the date of his application for VA 
disability pension.  In a VA Form 21-526 filed in July 1997, 
the veteran reported that he was in receipt of Social 
Security benefits of $911 a month ($10,932 a year).  

At the time that the veteran filed his claim in October 1996, 
the maximum annual rate of improved disability pension for a 
veteran without dependents was $8,246.  The annual income 
limitation for a veteran without dependents, effective 
December 1, 1996, was $8,486.  38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.23(a).  The maximum rate of improved disability pension 
is reduced by the amount of the veteran's countable annual 
income.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  In 
determining income for purposes of entitlement to improved 
disability pension, payments of any kind or from any source 
are counted as income during the 12-month annualized period 
in which received unless specifically excluded.  38 U.S.C.A. 
§ 1503; 38 C.F.R. § 3.271.  

There may be excluded from a veteran's annual income amounts 
equal to amounts paid by the veteran for unreimbursed medical 
expenses to the extent that such amounts exceed five percent 
of the maximum annual rate of pension payable to the veteran 
(including increased pension for family members but excluding 
increased pension due to aid and attendance or housebound 
status) as in effect during the 12-month annualization period 
in which the medical expenses are paid.  38 U.S.C.A. § 1503; 
38 C.F.R. § 3.272.  

Although the veteran indicated in October 1996 that he had 
$200 a month in unreimbursed medical expenses, these were not 
itemized, and no unreimbursed medical expenses were reported 
on his VA Form 21-526 submitted in July 1997.  The evidence 
of record submitted since the October 1996 application for 
pension benefits suggests that the veteran suffers from a 
considerable amount of confusion, which would be consistent 
with his medical history.  When considered in light of that 
medical history, the Board concludes that his report of 
unreimbursed medical expenses in October 1996 is unreliable 
and may not be considered in order to reduce his net 
countable annual income for purposes of entitlement to 
disability pension benefits.  This is especially the case in 
light of his testimony in May 1999 that he is essentially 
unable to pay his doctors for his treatment.  

As the record demonstrates that the veteran's net countable 
income was in excess of the maximum permitted for entitlement 
to improved disability pension at all times material to this 
appeal, it follows that his appeal must be denied.  38 
U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.271, 3.272.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

